LAMM, J.
—I stress the good faith of Francis Brother & Company.
Given a concession, as in this case by plaintiffs, that defendants acted in good faith, what does that deep-going admission mean in the eye of the law? •It means: Lack of notice of the agent’s fraud or wrong-doing; lack of notice of suspicious circumstances putting defendants on inquiry as to that fraud and wrong-doing. It means that what was done by defendants was done honestly, openly, sincerely, without deceit, covin or fraud in any of the protean shapes fraud takes on. It means defendants acted without simulation or pretense innocently and in an attitude of trust and confidence. [Black’s Law Diet., tit. “bona fide.”] “Good faith” is defined in the code of a sister State, as consisting “in an honest intention to abstain from taking any unconscientious advantage of another, even through the forms and technicalities of law, together with an absence of all information or belief of facts that would render the transaction unconscientious.” [Civil Code of Dakota 1877, sec. 2105; Crouch v. Bank, 156 Ill. l. c. 357; Searl v. School Dist., 133 U. S. l. c. 563.]
I think “good faith” in this case must also be held to mean that a business man might innocently take the terms of the power of attorney from the mother to the son as intended to give him leave to deal with her stocks at his will and on his account. That courts put a contrary meaning on the verbiage of th© power results from close and technical reasoning. In short, it may be said to be establishing liability by a *313technicality. Bnt if liability can be established by one technicality, why may it not be avoided by another technicality, ratification? Francis Brother & Company have none of plaintiffs’ property in pocket. They appropriated none of it to their own nse. Their commissions as brokers or commission men were small and the usual brokerage. If they are liable for conversion, as said, it is because a technical view of the power of attorney makes them so, and because their acts as brokers technically make them guilty.
Now, what ought to be done is easily proved or presumed. Batification was a natural and to-be-anticipated result on the part of a mother in dealing with the transactions of a trusted son, whose misconduct wrought the evil to her fortune, and in which transactions defendants acted in “good faith.”
The proof makes a case of ratification, under such circumstances, and for those reasons I vote to concur in the opinion of my brother Gkaves. Valliant, G. J., and Graves, Woodson and Ferriss, JJ., concur in what is herein said.